Citation Nr: 0843412	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  05-31 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for diabetes mellitus, 
type II, to include as secondary to herbicide exposure.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1971.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  
In August 2007, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing has been associated with the 
claims file.

With respect to the claim that the veteran has diabetes 
mellitus, type II, due to exposure to a herbicide agent, to 
include Agent Orange, the Board notes that the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in Haas v. Nicholson, 20 Vet. App. 257 (2006), that 
reversed a decision of the Board which denied service 
connection for disabilities claimed as a result of exposure 
to herbicides.  VA disagreed with the Court's decision in 
Haas and appealed this case to the United States Court of 
Appeals for the Federal Circuit (Federal Circuit).  The 
Federal Circuit reversed the holding of the lower Court.  See 
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

Previously, however, the Secretary of VA imposed a stay at 
the Board on the adjudication of claims affected by Haas.  
Subsequently, the Court temporarily stayed the adjudication 
of cases before the Board and RO that are potentially 
affected by Haas.  See Ribaudo v. Nicholson, 21 Vet. App. 16 
(2007) (per curiam).  The specific claims affected by the 
stay include those based on herbicide exposure in which the 
only evidence of exposure is receipt of the Vietnam Service 
Medal or service on a vessel off the shore of Vietnam, such 
as in this case.  The Court later dissolved the temporary 
stay, but granted the Secretary's motion to stay such cases, 
in part.  See Ribaudo v. Nicholson, 21 Vet. App. 137 (2007).

Despite the Federal Circuit's decision in Haas, the stay 
currently remains in effect.  Once a final decision is 
reached on appeal in the Haas case, the adjudication of any 
cases that have been stayed will be resumed.



FINDINGS OF FACT

1.  The competent medical evidence does not show that the 
veteran has a hearing disability for VA purposes.

2.  The evidence fails to link the veteran's tinnitus with 
his time in service.


CONCLUSIONS OF LAW

1.  Criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2008).

2.  Criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance Requirements

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a). 

Review of the claims files reveals compliance with the VCAA, 
38 U.S.C.A. § 5100 et seq.  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  That is, by way of a letter dated 
in April 2004, prior to the rating decision on appeal, the RO 
advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence VA was obligated to 
obtain or to assist him in obtaining and what information or 
evidence he was responsible for providing.  38 U.S.C.A. 
§ 5103(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Moreover, since the Board has concluded that the 
preponderance of the evidence is against the claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes that VA's duty to assist has been 
satisfied.

The veteran's service, VA, and private treatment records as 
well as his written communications and hearing testimony are 
in the file and he has been afforded a VA examination in 
connection with his claims.  As there is no indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.

Finally, it is noted that the Board has thoroughly reviewed 
all the evidence in the veteran's claims folders.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the evidence submitted by the veteran or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, with respect 
to each claim.  The veteran must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

Analysis

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  "Service connection" essentially means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

When a chronic disease such as an organic disease of the 
nervous system becomes manifest to a degree of 10 percent 
within one year of the veteran's discharge from service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Congress specifically limits entitlement for service 
connected disease or injury to cases where such incidents 
have resulted in a disability.  38 U.S.C.A. § 1110 (West 
2002).  A determination of service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Watson v. Brown, 4 
Vet. App. 309, 314 (1993).

The veteran asserts that he currently has both bilateral 
hearing loss and tinnitus, which he believes are related to 
exposure to acoustic trauma during his period of active duty 
service.  Specifically, the veteran claims that his exposure 
to loud environmental noise while working in the boiler room 
onboard the ships on which he served has led to his current 
disabilities.

Turning first to the veteran's hearing loss claim, the 
threshold question when evaluating a direct service 
connection claim is whether the competent evidence of record 
demonstrates current disability.  In this regard, hearing 
loss disability is defined by regulation.  For purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; when the auditory thresholds for 
at least three of the above frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).  
"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).

The veteran's service medical records fail to show any 
hearing loss or tinnitus while the veteran was in service and 
reflect audiometric test results below the threshold minimums 
outlined above.  Additionally, his hearing was found to be 
15/15 on whispered and spoken voice testing conducted as part 
of his October 1971 separation examination.

After leaving active duty, the veteran did not seek treatment 
for hearing loss or tinnitus in the approximate thirty-three 
years between his discharge and his current claim of 
impairment.  The report of the veteran's July 2004 VA 
audiometric examination indicates the following results which 
are below the threshold minimums established by 38 C.F.R. 
§ 3.385:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
20
15
LEFT
10
10
15
10
25

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.  Upon consideration of these results and 
examination of the veteran, the examiner provided the 
following comment and opinion:  

Generally resolving non-organicity revealed 
bilaterally normal hearing for frequencies 250 
through 6000 Hertz.  There is no evidence of 
auditory pathology.  There is no documented 
evidence of cochlear damage sufficient to 
serve as a primary basis for tinnitus.  

With regard to the question of whether hearing loss and 
tinnitus are the result of noise exposure while working 
in the boiler room in the Navy, the examiner provided 
the following conclusion:

Review of veteran's C-file revealed normal 
hearing results both on October 31, 1967 and 
October 28, 1971.  There was no evidence of 
onset of hearing loss during veteran's period 
of active duty.  Current hearing evaluation 
results continue to show bilaterally normal 
hearing.  Therefore, it is this examiner's 
opinion that there is no basis for veteran's 
claim of service-connected hearing loss and/or 
tinnitus.  He currently has no hearing loss 
and any alleged tinnitus is not caused by 
auditory pathology.  

Based on these audiometric results as well as the comment and 
opinion of the examiner (that the veteran currently has 
bilaterally normal hearing and there is no basis for the 
veteran's claim of service-connected hearing loss), the Board 
concludes that the VA audio examination report does not 
reveal hearing disability for VA purposes because it 
indicated auditory thresholds of no higher than 25 decibels 
in any of the frequencies between 500 and 4000 Hertz.  
Accordingly, the evidence fails to establish that the veteran 
currently has a hearing loss for VA purposes and, therefore, 
the veteran's claim of entitlement to service connection for 
hearing loss is denied.  Specifically, in the absence of a 
current bilateral hearing disability for VA purposes, there 
can be no valid claim for such a disorder, and the appeal 
must be denied.  Brammer.

Similarly, turning next to the veteran's claim that he has 
tinnitus that was caused by active military service, the 
Board acknowledges that the diagnosis of tinnitus is based 
solely on the subjective reports of the individual 
experiencing ringing in their ears.  See Charles v. Principi, 
16 Vet. App. 370 (2002).  Nevertheless, as noted above, the 
VA examiner concluded that there is no documented evidence of 
cochlear damage sufficient to serve as a primary basis for 
tinnitus and any alleged tinnitus is not caused by auditory 
pathology.  Thus, it is the opinion of the examiner that 
there is no basis for veteran's claim of service-connected 
tinnitus.  

The evidence reflects that the veteran currently has no 
hearing loss and evidence of a prolonged period without 
medical complaint of hearing loss or tinnitus can be 
considered, along with other factors concerning the veteran's 
health and medical treatment during and after military 
service when considering a claim for service connection.  
Maxson v. Gober, 230 F.3d 1330 (2000).  For the veteran to 
prevail on his claim, he must show either continuity of 
symptomatology or a medical opinion linking tinnitus to 
events in service.

There is neither satisfactory evidence of continuity of 
symptomology nor a medical nexus opinion linking the 
veteran's current tinnitus to his active military service.  
Specifically, there is no evidence of record showing that the 
veteran had tinnitus in service and upon discharge from 
service, he specifically denied ear trouble.  The earliest 
document reporting the presence of tinnitus is in 2004, 
approximately 33 years post service.  This lengthy period 
without post-service treatment weighs heavily against the 
claim.  Id.  Thus, while a veteran is competent to report 
when his tinnitus began, his statements do not credibly link 
the onset of his tinnitus to his time in service.  
Particularly in light of the opinion of the VA examiner, 
which provides evidence against such a link to service.

Overall the medical evidence shows that the veteran's 
tinnitus was first diagnosed many years after service and has 
not been linked by competent medical evidence to in-service 
acoustic trauma.  In addition to the medical evidence, the 
Board has also considered lay statements provided by the 
veteran.  However, while he is competent to report his 
symptoms of tinnitus for a number of years, supposedly dating 
back to his military service, he is not competent to also 
attribute his tinnitus to military noise exposure.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 
451 F3d. 1331, 1336 (Fed. Cir. 2006); and Jandreau v. 
Nicholson, 492 F.3d 1373, 1377 (Fed. Cir. 2007).

Therefore, the requisite nexus between the veteran's active 
service and his current disability has not been established, 
see 38 C.F.R. § 3.303, and the veteran's claim for 
entitlement to service connection for tinnitus is accordingly 
denied.

The Board realizes the veteran has provided treatise evidence 
regarding hearing loss and, specifically, testing for it.  
The Court has held that a medical article or treatise "can 
provide important support when combined with an opinion of a 
medical professional" if the medical article or treatise 
evidence discusses generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see 
also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 
11 Vet. App. 509 (1998).  Here, though, the Board does not 
assign this evidence much weight as it does not establish a 
correlation between the veteran's hearing loss and his period 
of active duty service with any degree of medical certainty.  
Further, this evidence does not address the facts that are 
specific to his case.  So this treatise information is 
insufficient to warrant granting his claim.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent evidence supports the claims, this doctrine 
is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


